


117 S2906 IS: Defense Domestic Producers Act of 2021
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2906
IN THE SENATE OF THE UNITED STATES

September 30, 2021
Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services

A BILL
To add certain items to the list of high priority goods and services for analyses, recommendations, and actions related to sourcing and industrial capacity.


1.Short titleThis Act may be cited as the Defense Domestic Producers Act of 2021. 2.Addition of certain items to list of high priority goods and services for analyses, recommendations, and actions related to sourcing and industrial capacitySection 849 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—
(1)in subsection (a)(1)(A)— (A)by redesignating clauses (ii), (iii), and (iv) as clauses (iii), (iv), and (v), respectively; and
(B)by inserting after clause (i) the following new clause:  (ii)producers in the United States;; and
(2)in subsection (c), by adding at the end the following new paragraphs:   (14)Beef products born, raised, and slaughtered in the United States. 
(15)Molybdenum and molybdenum alloys. (16)Optical transmission equipment, including optical fiber and cable equipment.
(17)Armor on tactical ground vehicles..  